Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Currently, claims 1-191 are pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement (IDS)
Five information disclosure statements submitted on 06/17/2020 ("06-17-20 IDS"), 12/28/2020 ("12-28-20 IDS"), 04/26/2021 ("04-26-21 IDS"), 10/06/2021 ("10-06-21 IDS") and 05/26/2022 ("05-26-22 IDS") are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 06-17-20 IDS, 12-28-20 IDS, 04-26-21 IDS, 10-06-21 IDS and 05-26-22 IDS are being considered by the examiner.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  ENCAPSULATION FILM INCLUDING METAL LAYER AND PROTECTIVE LAYER WITH RESIN COMPONENT

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Section 2173.02.I. of the MPEP provides the following guidance on how pre-issuance claims under examination are construed differently than patented claims:
Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. While "absolute precision is unattainable" in patented claims, the definiteness requirement "mandates clarity." Nautilus, Inc. v. Biosig Instruments, Inc., 527 U.S. __, 134 S. Ct. 2120, 2129, 110 USPQ2d 1688, 1693 (2014). A court will not find a patented claim indefinite unless the claim interpreted in light of the specification and the prosecution history fails to "inform those skilled in the art about the scope of the invention with reasonable certainty." Id. at 1689.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Office does not interpret claims when examining patent applications in the same manner as the courts. In re Packard, 751 F.3d 1307, 1312, 110 USPQ2d 1785, 1788 (Fed. Cir. 2014); In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989). The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. Packard, 751 F.3d at 1323-24, 110 USPQ2d at 1796-97 (Plager, J., concurring). However, applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear. In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007) (claims are given their broadest reasonable interpretation during prosecution "to facilitate sharpening and clarifying the claims at the application stage"); see also In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). 
	Here, claims 1-19 are indefinite for two reasons: 
	First, it is unclear whether or not the Applicant has defined the term "curing" in the Specification with an open-ended language of "may mean." In paragraph [76] of the Specification, the Applicant states the following: 
	"In this specification, the term 'curing' may mean that the composition constituting the encapsulation layer or the protective layer forms a crosslinked structure via a heating or UV irradiation process or the like." 
	The term "may mean" can be interpreted into diametrically-opposing descriptions: It can be interpreted as an Applicant's own definition or an open-ended suggestion.  
	Second, it is unclear what "a heating" in the paragraph [76] entails.  Room temperature or any ambient temperature can "heat" an object so long as the object is at a lower temperature from the room or ambient temperature.  Is paragraph [76] describing heating with a heating element or heating in terms of flow of energy from the ambient to an object?
	 
	
	The following is a quotation of 35 U.S.C. 112(a):
	
	(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
	
	The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	There is a presumption that an adequate written description of the claimed invention is present when the application is filed. In re Wertheim, 541 F.2d 257, 263, 191 USPQ 90, 97 (CCPA 1976) ("[W]e are of the opinion that the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). However, as discussed in subsection I, supra, issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional or known in the art. Consider the claim "A gene comprising SEQ ID NO:1." The claim may be construed to include specific structures in addition to SEQ ID NO:1, such as a promoter, a coding region, or other elements. Although SEQ ID NO:1 is fully disclosed, there may be insufficient description of other structures embraced by the claim (e.g., promoters, enhancers, coding regions, and other regulatory elements). For guidance on subject matter eligibility of such claims, see MPEP § 2106.
Claims 1-19 fail to comply with the written description requirement, the Applicant did not have possession of the entire breadth of scope of the claimed subject matter of claims 1-19. According to the originally-filed Specification, the Applicant that "In this specification, the term 'curing' may mean that the composition constituting the encapsulation layer or the protective layer forms a crosslinked structure via a heating or UV irradiation process or the like (para [76]).  The issue here whether "heating" encompasses all thermodynamic exchange of heat which includes heat transfer from the ambient to an object.  That is, the claimed limitation of "curing" includes a claim construction of heating done by the ambient or merely being in an ambient. 
The inventor or a joint inventor, therefore, cannot have had possession of the claimed invention at the time the application was filed. 



Claim Rejections - 35 USC § 1022  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-8, 11-13, 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pub. No. US 2020/0388793 A1 to Shimogawara et al. ("Shimogawara").
Fig. 1 of Shimogawara has been provided to support the rejection below: 	


    PNG
    media_image2.png
    191
    424
    media_image2.png
    Greyscale


	Regarding independent claim 1, Shimogawara teaches an encapsulation film comprising an encapsulation layer 22 and/or 30 (para [0022] - "Other examples that can be used as the adhesive 22 include...ethylene vinyl acetate copolymer (EVA)..."; para [0026] - "Examples of material for the protective film 30 include polyethylene naphthalate (PEN), PET, PP, PE, PI...Examples of the thickness of the protective film 30 include the range of 9 µm to 50 µm."), a metal layer 21 and a protective layer 23 (para [0089] - "In the protective film-equipped sealing member A, the adhesive layer, the aluminum foil, and the PET film correspond to the adhesive layer 22, the sealing base 21, and the resin film 23 shown in FIG. 1...The glass transition temperature of PET, a material of the PET film, was 69 [Symbol font/0xB0]C."), wherein the protective layer 23 has a thickness of more than 5 µm (para [0089] - "a PET film (thickness: 38 µm)") and comprises a resin component (para [0024] - "Examples of material for the resin film 23 include polyethylene terephthalate (PET)...") having a glass transition temperature of 0 [Symbol font/0xB0]C or higher (para [0089] - "The glass transition temperature of PET, a material of the PET film, was 69 [Symbol font/0xB0]C.") after curing (A process limitation of "after curing" has been considered for its effects on the encapsulation film. However, it does not structurally limit the encapsulation film as it is does not specify the temperature, pressure, type of heating (e.g. non-radiant vs. radiant heating) and/or the duration of the curing.  Without such specifying, the encapsulation film cannot be structurally be defined by a generic recitation of "after curing," so the only structural vestige imparted on the encapsulation film is the protective layer having a transition temperature of 0 [Symbol font/0xB0]C. Moreover, paragraph [0069] describes heating the sealing member 10 at a temperature higher than or equal to the glass transition temperature of the resin film 23.). 
	Regarding claim 2, Shimogawara teaches the encapsulation layer 22 and/or 30 that is formed as a single layer 22 or 30 or a multilayer of two layers 22, 30. 
	Regarding claim 4, Shimogawara teaches the encapsulation layer 22 that comprises a moisture adsorbent (para [0023] - "The adhesive layer 22 may include a moisture absorbent. The moisture absorbent may absorb oxygen and the like in addition to moisture." The term adsorbent is a surface phenomenon. However, once adsorption occurs, there must necessarily be absorption into the underlying material, so a material that is absorbent like the adhesive layer 22 necessarily exhibits adsorption at its outermost surface.).
	Regarding claim 5, Shimogawara teaches the moisture adsorbent that is a moisture-reactive adsorbent (The term "moisture-reactive" is an intended use so it may not structurally distinguish the moisture adsorbent over the moisture adsorbent taught by Shimogawara. Thus, without reciting a structural or composition of the "moisture adsorbent," its intended use has determined not to structurally limit the moisture adsorbent.").
	Regarding claim 6, Shimogawara teaches the encapsulation layer 22 and/or 30 that comprises a multifunctional active energy ray polymerizable compound (para [0022] - "Examples of material for the adhesive layer 22 include a photocurable...acrylate resin, and a photocurable...epoxy resin." The term "multifunctional" does not structurally distinguish the claimed encapsulation film, because it is directed to an intended use or property.).
	Regarding claim 7, Shimogawara teaches the metal layer 21 that comprises a metal (aluminum foil).
	Regarding claim 8, Shimogawara teaches the metal layer 21 that comprises aluminum.
	Regarding claim 9, Shimogawara teaches the protective layer 23 that has a thickness in a range of more than 5 µm (para [0089] - "a PET film (thickness: 38 µm)"), or 50 µm or less (38 µm).
	Regarding claim 11, Shimogawara teaches the resin component that has a glass temperature (69 [Symbol font/0xB0]C) after curing in a range of 50 [Symbol font/0xB0]C to 200 [Symbol font/0xB0]C (para [0089] - "The glass transition temperature of PET, a material of the PET film, was 69 [Symbol font/0xB0]C." A process limitation of "after curing" has been considered for its effects on the encapsulation film. However, it does not structurally limit the encapsulation film as it is does not specify the temperature, pressure, type of heating (e.g. non-radiant vs. radiant heating) and/or the duration of the curing.  Without such specifying, the encapsulation film cannot be structurally be defined by a generic recitation of "after curing," so the only structural vestige imparted on the encapsulation film is the protective layer having a transition temperature in a range of 50 [Symbol font/0xB0]C to 200 [Symbol font/0xB0]C.  Moreover, paragraph [0069] describes heating the sealing member 10 at a temperature higher than or equal to the glass transition temperature of the resin film 23.). 
	Regarding claim 12, Shimogawara teaches the resin component that is a thermosetting resin (para [0024] discloses polyethylene terephthalate (PET) and polyimide (PI), which are thermosetting resins. PET has a glass transition temperature of 69 [Symbol font/0xB0]C. para [0073] - "In this embodiment, through the slow cooling step S23, after the temperature of the resin film 23 becomes lower than the glass transition temperature..."). 
	Regarding claim 13, Shimogawara teaches the resin component that comprises a curable oligomer and a curable monomer (polyethylene terephthalate (PET) contains curable oligomer and a monomer). 
	Regarding independent claim 18, Shimogawara teaches an organic electronic device (see Fig. 5) comprising a substrate 41, an organic electronic element 40 (para [0030] - "...an anode (first electrode) 42, an organic EL unit (device functional part including an organic layer) 43, and a cathode (second electrode ) 44 are stacked in this order on the substrate 41, thereby forming the device base 40") formed on the substrate 41, and the encapsulation film 20 according to claim 1 for encapsulating the entire surface of the organic electronic element 40. 
	Regarding independent claim 19, Shimogawara teaches a method for manufacturing an organic electronic device comprising a step of applying the encapsulation film according to claim 1 a substrate 41, on which an organic electronic element 40 is formed (para [0030] - "...an anode (first electrode) 42, an organic EL unit (device functional part including an organic layer) 43, and a cathode (second electrode ) 44 are stacked in this order on the substrate 41, thereby forming the device base 40"), so as to cover the organic electronic element 40. 

Claim 3 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimogawara as evidenced by Soumen Mandal in "Suitability Assessment of Ethylene-Vinyl-Acetate (EVA) as a Material for Dynamic Photoelastic Coating," ("Soumen Mandal NPL").
	Regarding claim 3, Shimogawara teaches the encapsulation layer 22 comprises an encapsulating EVA resin (para [0022] - "Other examples that can be used as the adhesive 22 include...ethylene vinyl acetate copolymer (EVA)...") EVA resin.
	As evidenced by Soumen Mandal NPL, EVA has a glass transition temperature of -20 [Symbol font/0xB0]C (see Fig. 5). 
	Therefore, Shimogawara teaches the encapsulating EVA resin that has a glass temperature of less than 0 [Symbol font/0xB0]C after curing (The term "after curing" has been interpreted the same way as it had been done in the base independent claim 1.). 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1). Determining the scope and contents of the prior art.
(2). Ascertaining the differences between the prior art and the claims at issue.
(3). Resolving the level of ordinary skill in the pertinent art.
(4). Considering objective evidence present in the application indicating obviousness or nonobviousness.

	

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over and further in view of Shimogawara and further in view of examiner's assertion of official notice.
	Regarding claim 10, Shimogawara does not specify the tensile elastic modulus of  
the PET protective layer 23 being in a range of 0.01 MPa to 1000 MPa at 25 [Symbol font/0xB0]C. 
	Examiner asserts an official notice of the fact that the PET protective layer having a tensile elastic modulus at least overlaps with a claimed range of MPas between 0.01 MPa to 1000 MPa at 25 [Symbol font/0xB0]C is well known in the art.
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the PET protective layer taught by Shimogawara with a well-known PET protection layer having a tensile elastic modulus that overlaps with a wide range of tensile elastic modulus values of 0.01 MPa to 1000 MPa at 25 [Symbol font/0xB0]C, so as to allow a designer the flexibility of selecting a balance of protecting the underlying device to be protected by being too soft and to mitigate against cracking by being too brittle.  
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2015/0064401 A1 to Honda
Pub. No. US 2006/0051698 A1 to Miyoshi et al.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        05 October 2022

	






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant preliminarily amended claims 18 and 19 on 06/17/2020.
        
        2 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status